DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 9. The method of claim 8, wherein printing the registered mirrored copy of the image further comprises: detecting an amount of misalignment using the respective relative positions of at least some of the scanned fiducial marks to the image; adjusting at least one of the print medium and a print engine to correct for the amount of misalignment; and printing the registered mirrored copy of the image using the adjustment.

		Allowable Subject Matter
Claims 1 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method, comprising: printing an image and fiducial marks on a first side of a print medium, wherein the fiducial marks comprise: a set of first marks ahead of the image, wherein two of the first marks are end marks at a first distance from respective opposite edges of the print medium, and each of the first marks has a first length and is located at a second distance from a beginning edge of the image; and a set of second marks along a length of the print medium, wherein each of the second marks is at the first distance from the respective opposite edges, has a second length smaller than the first length, and is at a third distance from another second mark; scanning, using a sensor, the fiducial marks while the fiducial marks are backlit by a light source; and printing a registered mirrored copy of the image on the second side of the print medium using respective relative positions of at least some of the scanned fiducial marks to the image.

  

Dobbertin et al. (US 2010/0296117 A1) shows in paragraphs [0054]-[0056] and Figures 5-8 show pairs of marks such as 321 and 331 or 320 and 340 are measured for a receiver sheet printed on each engine. Length variations are corrected on the digital print engine by using one of three methods, depending on whether the corrections needed are in the cross track or in track directions. Dobbertin do not include all the detailed combined limitations included in the claim including a printing an image and fiducial marks on a first side of a print medium, wherein the fiducial marks comprise: a set of first marks ahead of the image, wherein two of the first marks are end marks at a first distance from respective opposite edges of the print medium, and each of the first marks has a first length and is located at a second distance from a beginning edge of the image; and a set of second marks along a length of the print medium, wherein each of the second marks is at the first distance from the respective opposite edges, has a second length smaller than the first length, and is at a third distance from another second mark; scanning, using a sensor, the fiducial marks while the fiducial marks are backlit by a light source; and printing a registered mirrored copy of the image on the second side of the print   
Claims 1-7, 15 depend on allowed claims therefore are also allowed.

Claims 8 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest A method, comprising: printing an image and fiducial marks on a first side of a print medium, wherein the fiducial marks comprise: a set of first marks ahead of the image, wherein each of the first marks has a first length and is located at a second distance from a beginning edge of the image, wherein two of the first marks are end marks at a first WO 2017/200520PCT/US2016/032648 32 distance from respective opposite edges of the print medium, wherein the remaining first marks of the set are arranged as an array along a width of the print medium, and wherein the first marks in the array are separated from each other, as well as the first of the array separated from one of the end marks, by a fourth distance; and a set of second marks along a length of the print medium, wherein each of the second marks is at the first distance from the respective opposite edges, has a second length smaller than the first length, and is at a third distance from another second mark; scanning, 

Barron et al. (US 20150210099 A1) in paragraphs [0020]-[0021] and [0036] and Figure 5 disclose describes image that the printing unit 14 prints on the printing medium may be any image and fiducial mark pattern 24 that is printed on the front side 26 in the vicinity of the upper right corners C1 and C2 of a printing medium, Figure 5 show C1 and C2 a distance away from the edges. Barron do not include all the detailed combined limitations included in the claim including a fiducial marks comprise: a set of first marks ahead of the image, wherein each of the first marks has a first length and is located at a second distance from a beginning edge of the image, wherein two of the first marks are end marks at a first WO 2017/200520PCT/US2016/032648 32 distance from respective opposite edges of the print medium, wherein the remaining first marks of the set are arranged as an array along a width of the print medium, and wherein the first marks in the array are separated from each other, as well as the first of the array separated from one of the end marks, by a fourth distance; and a set of second marks along a length of the print   

Dobbertin et al. (US 2010/0296117 A1) shows in paragraphs [0054]-[0056] and Figures 5-8 show pairs of marks such as 321 and 331 or 320 and 340 are measured for a receiver sheet printed on each engine. Length variations are corrected on the digital print engine by using one of three methods, depending on whether the corrections needed are in the cross track or in track directions. Dobbertin do not include all the detailed combined limitations included in the claim including a fiducial marks comprise: a set of first marks ahead of the image, wherein each of the first marks has a first length and is located at a second distance from a beginning edge of the image, wherein two of the first marks are end marks at a first WO 2017/200520PCT/US2016/032648 32 distance from respective opposite edges of the print medium,   
Claims 9-13 depend on allowed claims therefore are also allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675